Proceedings to review an award of the Industrial Commission.
The plaintiff, applicant for compensation, is a nonresident alien. He is the father of Paul Emm. Zaharioudakis, now deceased. The jurisdictional facts are stipulated. The
Corpus Juris-Cyc. References:
[1] Workmen's Compensation Acts C.J. p. 122 n. 40. *Page 197 
deceased was an unmarried son of the plaintiff here. He was employed by the Utah Fuel Company, a self-insurer, and was killed on the 8th day of March, 1924, by an accident in the course of his employment.
The commission's second finding of fact is as follows:
"The applicant presented certain receipts showing money was transmitted. One receipt was dated June 15, 1917, one dated August 18, 1919, and one dated February 19, 1923. A careful review of the evidence and the exhibits submitted indicates that the money sent in 1917 and 1919 was to apply on some account, and does not show that it was to be used for the support and maintenance of the applicant. The money sent in 1923 was to be applied to the purchase of transportation for a brother who was going to make the journey to America. The evidence does not show that any sums of money were contributed regularly to the applicant for his maintenance and support."
As a conclusion based upon the findings, the commission denied the application and refused to make an award.
The evidence found in the record, and the findings of the commission, bring this case within the rule announced inKavalinakis, etc., v. Industrial Commission et al.,246 P. 698, decided at the present term of this court and not yet [officially] reported.
The order of the commission is affirmed.
THURMAN, FRICK, CHERRY, and STRAUP, JJ., concur.